DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-3, 6-10, and 12-14 are pending. 

Response to Amendment
With respect to 35 USC 101 rejection, Applicant’s cancelation of claim 4 has overcome the rejection. 
With respect to 35 USC 112 rejection, Applicant’s amendments have not overcome each and every rejection. 

Response to Arguments
Applicant’s amendments to the independent claims necessitated new grounds of rejection. 
Applicant's arguments filed on September 15, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant made following arguments: 
1) Applicant made an argument that Utter is different from the claimed invention as Utter uses a plurality of wireless wearable device with a plurality of processors, where the sensor data are sent to the plurality of processors. Applicant stated that Utter does not explicitly describe whether the sensed data is sent to the first processor of the wearable device. 
2) Applicant made an argument that Utter does not explicitly describe the second processing unit. 

These arguments have been considered but are not persuasive. 
Regarding argument 1), Examiner would like to note that “a first processing unit having a first processing module” is not positively recited and therefore, the BRI of the claim limitation is that the sensing system only needs to be configured to send data to any processors. 
Nevertheless, Utter discloses a wearable device with sensor unit that sends data to a processor as shown in fig. 1B, fig. 13, fig. 9, and fig. 3. 
	Regarding argument 2), Applicant stated that Utter does not explicitly describe the second processing unit. Utter discloses a client device 999 (which reads on an electronic device) that includes APP 998 and processor for performing compute operations (para. [0074], [0085]). Applicant has not specifically pointed out how the language of the claims, “the second processing unit”, patentably distinguishes from the client device 999 of Utter. 
	Regarding argument 3), Applicant stated that Utter does not explicitly define the third application module and does not describe explicitly an application module that processes historical data of a user of their mental wellness and physical wellness to create various patterns. 
	Utter describes a third application module in para. [0041]: external resource 199 can be the cloud, compute engine, data storage, etc. Para. [0102] and para. [0088] of Utter also discloses that the historical data of the user are processed and analyzed by an external device such as resource 199, where the user may be notified of his health state via the notice function or coached using the coaching function. 
	Re Claim 13, Applicant made similar arguments about claim 13 as claim 1. The arguments are not persuasive for the similar reasons listed for claim 1. 
	Re Claim 6, Applicant argued that Utter does not explicitly define the night mode. 
	This argument has been considered, but is not persuasive. 
	Utter discloses measuring environmental data while user’s sleeping (previously cited para. [0037]) and discloses the environmental sensor sensing temperature, sound and light (previously cited para. [0049]). Para. [0091] also discloses that when user is asleep, activity may be at minimum and sampling may occur less frequently compared to activity being high, which reads on night mode. The claim doesn’t define what night mode is, and therefore as long as the prior art discloses that the functions can be performed while a user is asleep, the disclosure meets the claim limitation. 
	Re Claim 8, Applicant argued that Utter does not explicitly define whether the sleeping pattern is sensed by a single-axis or multi-axis accelerometers, gyroscope, vibration detectors, piezoelectric devices, etc. 
	The argument has been considered but is not persuasive.
	The claim limitation of claim 8 is “the user activity and the sleeping pattern is sensed by an accelerometer, a magnetometer and/or a gyroscope”; therefore, the sleeping pattern does not need to be sensed by vibration detectors, piezoelectric devices, etc. The sleeping pattern only needs to be detected by one of the listed sensors in the claim. Previously cited para. [0049] clearly states that sensor system 340 includes one or more motion sensor (e.g., single-axis or multi-axis accelerometers, gyroscopes, vibration detectors, piezoelectric devices, etc.) that generates one or more of the signals and those signals indicating running, exercise, sleep, rest, eating, etc. Previously cited para. [0106] also discloses that sleep 1359 may include any data related to user 800 when the user is sleeping such as time of sleep, quality of sleep, respiration, arousal, biometric data, HR, TRHR, HRV, accelerometry, etc. 
	Re Claim 9, Applicant argued that Utter does not explicitly define the night mode and therefore claim 9 is non-obvious with respect to Utter. 

	Re Claim 11, Applicant made an argument regarding claim 11; however, the claim is canceled by Applicant. 
	Re Claims 12 and 14, Applicant stated that claims 12 and 14 are non-obvious with respect to Utter without explanation. 
The argument has been considered but is not persuasive.
	It is unclear to the Examiner why Applicant considers that claims 12 and 14 are non-obvious with respect to Utter. 
	As noted in the previous office action, the claim language “for evaluating location wise performance and mental wellness and physical wellness of the user” is an intended use, and the functional language is not required by the claim. 
	Utter discloses in previously cited paras. [0072] and [0106] that historical data and/or norms for the user, motion profiles, or other data about the user may be used as data inputs for processing/analysis of accelerometry, motion signals, or other sensor signals or data (e.g., location/GPS data), which reads on “using GPS of the electronic device geographical location of the user corresponding to the data is stored”. Para. [0107] also disclose that external systems 199 or 999 may update, revise, overwrite, add, or delete data from one or more of the items depicted in fig. 13. 
	Re Claim 2, Applicant argued that Peridsky describes measuring angular position with respect to a magnetic field but does not explicitly describe that the magnetometer sensing the user’s sleep position.
The argument has been considered but is not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., magnetometer ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 2 only requires the sensing system to comprise the listed sensors and does not require the magnetometer to sense the user’s sleeping position. 
Re Claim 3, Applicant argued that claim 3 is non-obvious with respect to Utter, Abrahami and Persidsky; however, it is unclear why Applicant considers that claim 3 is non-obvious with respect to the prior art references. 
The argument has been considered but is not persuasive.
The previously cited paragraphs [0229], [0024], [0238], [0248] discloses that the breathing pattern is sensed by a FSR, a strain gauge, and an accelerometer. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Re Claim 7, Applicant argued that Utter, Abrahami, and Persidsky are silent on the use of seating and standing posture and that claim 7 is novel and non-obvious as there is no teaching and motivation. 
The argument has been considered but is not persuasive.
On Page 19 of Non-Final rejection dated March 16, 2021, disclosure from Persidsky was provided to read on the claimed limitation. Applicant has not explained why the disclosure wouldn’t read on the limitation. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Re Claim 10, Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection necessitated by amendments.
	
Claim Objections
Claim 1 is objected to because of the following informalities:    
The limitation “the calculate state of a mental wellness and a physical wellness” in claim 1 has grammatical error and antecedent basis issue. Examiner suggests amending it to “the calculated state of [[a]] the mental wellness and [[a]] the physical wellness”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 13, the limitation, “a calibrated and fed data such as name, gender, age weight, and the like”, is indefinite. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Re Claim 13, the limitation, “is notified to the user in real time through the second processing module”, is indefinite, because it is unclear what information is being notified. 
Re Claim 1, the limitation, “the data and the calculated state of the mental wellness and the physical wellness” is indefinite. The limitation, “the data”, in “the data and the calculated state of the mental wellness and the physical wellness”, is indefinite, because it could be referring to either “data” or “a calibrated and fed data”. 
Re Claim 1, the limitation, “a sensing system configured to sense parameters such as breathing pattern, user activity, posture, sleeping pattern, and ambience and sends data to a first processing unit having a first processing module … a second processing unit configured to receive the data from the first processing module”, is indefinite, because it is unclear whether “a first processing unit having a first processing module” is required, or a sensing system is configured to send data to any processor, and the second processing unit is configured to receive the data from any processor. “[A] first processing unit having a first processing module” is not positively recited. 
Re Claim 1, the limitation, “the second processing unit configured to process the data and sends data to a second processing module of the electronic device, the second processing module compares with a calibrated and fed data to calculate state of a mental wellness and a physical wellness is notified to the user in real time through the second processing module, wherein the data and the calculated state of the mental wellness and the physical wellness from the second processing module is stored on a cloud storage periodically, the breathing pattern, the user activity, the sleeping pattern, the posture, and the ambience data is also stored on the cloud storage” is indefinite. It is unclear whether “a second processing module” is required, since it is not positively recited. 
Indefiniteness of claims 1 and 13 render their dependent claims indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Utter (US 2015/0182130) in view of Abrahami et al. (US 2017/0039045), hereinafter “Abrahami”.  
Re Claim 1, Utter discloses a system for monitoring human performance, the system comprising: 
a wearable device having: 
a sensing system configured to sense breathing pattern, user activity, posture, sleeping pattern, and ambience and sends data to a first processing unit having a first processing module (fig. 1B, para. [0036], [0037], device 100 may include other sensors for sensing environmental data, biometric data, motion data that may include little or no motion as in awake and resting or sleeping. Device 100 and some or all of its components may be positioned in a chassis 102 configured to be worn; para. [0038] and fig. 1b discloses that biometric sensors 140 in device 100 (the sensors collecting respiration, sensors that sense arousal, sensors for detecting activity of sympathetic nervous system, EMG sensors) and motion sensors 160 (single or multi-axis accelerometer, gyroscope, piezoelectric device) in device 100; para. [0038] discloses device 100 including a computer engine and data storage; claim 11 discloses that the sensor data are sent to a first processing unit having a first processing module configured to analyze the sensor data to determine if the user is in motion, to determine if the user is asleep, to determine if the user is stressed, to determine if the one or more biometric signal indicate the true resting heart rate of the user; para. [0053], [0122], posture of user’s body measured by image capture device 369, fig. 3 shows image capture device 369 being part of  embodiment fig. 13, fig. 9 and fig. 3 also show a wearable device with sensor systems for claimed parameters and a processor where the data is sent to. Please see para. [0102] and [0049] for details);
an electronic device communicating wirelessly with the wearable device, the electronic device (para. [0102], para. [0019], fig. 13 and fig. 9 show the wearable device 100 in communication with wireless client device, 999) having: 
a second processing unit configured to receive the data from the first processing module, the second processing unit configured to process the data and sends the data to a second processing module of the electronic device (para. [0074], fig. 9 discloses that client device 999 may include an APP 998 and processor(s) for performing the compute operations of the sensor data obtained from device 100 via 196; para. [0104], para. [0088], fig. 10 disclose that sensor data from device 100 are wirelessly communicated to client device 999. Client device 999 may perform processing and/or analysis of the sensor data or other data), 
the second processing module compares with a calibrated and fed data to calculate state of a mental wellness and a physical wellness, 
wherein the calculate state of a mental wellness and a physical wellness is notified to the user in real time through the second processing module (para. [0074], [0085], discloses that client device 999 includes APP 998 and processor for performing the compute operations; para. [0087] discloses that client device 999 may oversee, control, command, wirelessly gather telemetry from sensor systems 340 of the device 100 a-100e, wirelessly query the devices 100a-100e, and perform other functions associated with devices 100a-100e using APP 998; para. [0088] discloses that client device 999 may perform processing and/or analysis of the sensor data or other data 1151, generate reports related to user’s state or other biometric, physiological, or psychological information concerning user’s body 1153, access data from one or more of the devices 100a-100e and/or other elements of system 1000, such as 999 may process data and present coaching advice/suggestions as denoted by 1154, avoidance advice/suggestions as denoted by 1159, present notifications as denoted by 1152, and those data may be presented on a display of client device 999 or elsewhere, for example – These disclosures reads on “the calculated state of a mental wellness and a physical wellness is notified to the user in real time through the second processing module”; para. [0088] discloses that over time as user’s body changes and other environmental conditions that affect the user change, client device 999 may calculate and set a baseline for a body part dimension and later as more time has gone by, client device may reset or recalculate the baseline such that the baseline may change over time; para. [0090] discloses that given that activity and/or sampling may continuously cycle over time, first and second sensor data may be changing, dimension Do may be changing, and therefore the data for determining the state of user 800 may also be changing. Therefore, devices 100 and associated systems, client devices, and other elements may be configured to adapt, for example, in real time or near real time, to dynamic changes to user’s body, for example, health, weight, biometric, physiological, or psychological data, body portion 101 dimensions, baseline dimensions, etc., to determine when signals from sensors 110, including any processing to eliminate errors caused by motion or other factors, are indicative of inflammation, contraction or nominal states – This disclosure reads on “the second processing unit configured to process the data and sends the data to a second processing module and compares with a calibrated and fed data to calculate state of a mental wellness and a physical wellness”; para. [0040], [0056] discloses that changes in dimension over time are repeatedly sensed and compared with other data to calculate the actual state of the user, i.e., nominal, contracted, inflammation. Para. [0106] discloses that history of previous GAIT data may be compared against current and/or real-time gait data; ACCL may include real-time and/or historical data on accelerometry of user under different conditions/activities, ACCL may include data that may be used to determine if motion of user is too slow, for example, user may be 
wherein the data and the calculated state of the mental wellness and the physical wellness from the second processing module is also stored on a cloud storage periodically, breathing pattern, user activity, sleeping pattern, posture and ambience data is also stored on the cloud storage (para. [0107], [0041] and fig. 13 disclose that external systems, cloud 199 or client device 999, may update, revise, overwrite, add, or delete data from one or more of the items depicted in fig. 13; para. [0088] discloses that some or all of the functions performed by client device 999 may be performed by resource 198, server 1160, or both), and 
a third application module configured in the cloud storage (fig. 13, cloud 199, para. [0041], external resource 199 can be the cloud, the internet, a web page, web site, compute engine, data storage, etc, para. [0102]), the third application module process a historical data of the mental wellness and the physical wellness of the user to identify patterns and accordingly providing suggestions to improve the mental wellness and the physical wellness (para. [0102] discloses - Some of the datum's may be data sensed by, collected by, processed by, or analyzed by one or more of the devices 100 or some other device. Some of the datum's may comprise specific data about user 800 and that data may or may not be static, and may include but is not limited to weight and/or percent body fat 1362, health data 1341 (e.g., from health history or health records), family 1335 (e.g., married, single, children, siblings, parents, etc.). Some of the datum's may be analyzed in context with other datum's, such as food/drink 1351, sugar 1363, or diet 1340 being analyzed in conjunction with location data 1360 which may be provided by an internal system of devices 100 and/or an external device (e.g., client device 999 or resource 199). The user may be notified of his/her health state via the notice function or coached to go to using the coaching function. The reporting, notification, and coaching function may be invoked to inform the user that his/her taking the prescribed action has either reduce 800 is a smoker), and status (e.g., single, married, number of children, etc.), and data 910 from (e.g., from sensor(s) 110) related to the states of inflammation, contraction, and nominal, just to name a few. Processing, analysis, calculation, and other compute operations may occur internal to systems of device 100, external to device 100 or both; para. [0128], APP 998 in client device 999 and/or applications, software, algorithms executing on external systems such as resource 199 and/or server 560 may process, analyze, and perform calculations or other on signals from sensors in 340 in one or more devices 100; para. [0076] discloses about the report, notification, coaching and avoidance presented to the user in any number of ways).  
Utter is silent regarding the third application module processing the data of other users to identify patterns and accordingly providing suggestions to improve the mental wellness and physical wellness.  
However, Abrahami discloses cognitive state alternative system integrating multiple feedback technologies and discloses at least one of a wearable or a non-wearable element to sense an attribute of a subject or to provide an output to the subject during one of the dedicated session and the follow-up open time period, an information analyzer at least to perform analysis of the readings of the analysis to the script runner, an integrator to integrate the analysis at least from the process in both the dedicated session and the follow-up open time, and a script updater to update at least one of the scripts for the process according to the results of the integrator (para. [0037]). Abrahami teaches an accumulating database of information about the current user as well as other users, so to accurately assess the user’s state at any time. This assessment may provide the scripts and the script creators with information helpful in delivering the relevant instructions correctly and with the right timing. The system may also 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Utter, by configuring the third application module to process the historical data of the mental wellness and the physical wellness of the user and the data of other users to identify patterns and accordingly providing suggestions to improve the mental wellness and the physical wellness, as taught by Abrahami, for the purpose of accurately assessing the user’s state at any time, delivering the relevant instructions correctly at the right timing, and finding the best way to reach the user’s goals through therapeutic, behavior modifications or otherwise (para. [0085], [0101], [0117]).
Re Claim 6, Utter discloses that the wearable device is set in night mode before sleeping; during night mode the temperature, light and noise data is collected, and the data is sent to the first processing unit (para. [0049] discloses that sensor system 340 that may include one or more sensors that may be configured to sense an environment external to chassis such as temperature, sound, light, atmosphere; para. [0037] discloses that the device 100 may include other sensors for sensing environmental data as in awake and resting or sleeping. Utter discloses environmental data being collected while the user is asleep, which reads on night mode. Para. [0091] also discloses that when user is asleep, activity may be 
Re Claim 8, Utter discloses that the user activity and the sleeping pattern is sensed by an accelerometer, a magnetometer and/or a gyroscope (para. [0049] discloses a sensor system 340 may include one or more motion sensors (e.g., single-axis or multi-axis accelerometers, gyroscopes, vibration detectors, piezoelectric devices, etc.) that generate one or more of the signals Sn, and those signals Sn may be generated by motion and/or lack of motion (e.g., running, exercise, sleep, rest, eating, etc.), please refer to para. [0072], [0073], [0106], [0124] as well).  
Re Claim 9, Utter discloses that the ambience is sensed by a light sensor, a noise sensor and a temperature sensor (para. [0049] discloses that sensor system 340 that may include one or more sensors that may be configured to sense an environment external to chassis such as temperature, sound, light, atmosphere).  
 Re Claim 12, Utter discloses using GPS of the electronic device geographical location of the user corresponding to the data is stored for evaluating location wise performance and mental wellness and physical wellness of the user (para. [0051] discloses location/GPS unit for determining location of the device and/or gathering location/GPS data from an external source or both, para. [0072], [0106] discloses that historical data and/or norms for the user, motion profiles, or other data about the user may be used as data inputs for processing/analysis of accelerometry, motion signals, or other sensor signals or data (e.g., location/GPS data); para. [0107] discloses device and/or external systems 199 or 999 may update, revise, overwrite, add or delete data from one or more of the items depicted in fig. 13.) Examiner notes that the claim language “for evaluating location wise performance and mental wellness and physical wellness of the user” is an intended use, and the functional language is not required by the claim.
Re Claim 13, Utter discloses a method for monitoring human performance, the method comprising steps of: 
sensing breathing patterns, user activities, postures, sleeping patterns, and ambience by a sensing system (fig. 1B, para. [0036], [0037], device 100 may include other sensors for sensing environmental data, biometric data, motion data that may include little or no motion as in awake and resting or sleeping. Device 100 and some or all of its components may be positioned in a chassis 102 configured to be worn; para. [0038] and fig. 1b discloses that biometric sensors 140 in device 100 (the sensors collecting respiration, sensors that sense arousal, sensors for detecting activity of sympathetic nervous system, EMG sensors) and motion sensors 160 (single or multi-axis accelerometer, gyroscope, piezoelectric device) in device 100; para. [0038] discloses device 100 including a computer engine and data storage; claim 11 discloses that the sensor data are sent to a first processing unit having a first processing module configured to analyze the sensor data to determine if the user is in motion, to determine if the user is asleep, to determine if the user is stressed, to determine if the one or more biometric signal indicate the true resting heart rate of the user; para. [0053], [0122], posture of user’s body measured by image capture device 369, fig. 3 shows image capture device 369 being part of device 100; embodiment fig. 13, fig. 9 and fig. 3 also show a wearable device with sensor systems for claimed parameters and a processor where the data is sent to. Please see para. [0102] and [0049] for details); 
sending user's data from the sensing system to a first processing module in of a wearable device (para. [0038] discloses device 100 including a computer engine and data storage; claim 11 discloses that the sensor data are sent to a first processing unit having a first processing module configured to analyze the sensor data to determine if the user is in motion, to determine if the user is asleep, to determine if the user is stressed, to determine if the one or more biometric signal indicate the true resting heart rate of the user; embodiment fig. 13, fig. 9 ); 
sending the user's data from the first processing module to a second processing module on an electronic device (fig. 13, client device, 999, para. [0102], para. [0019] and fig. 9 discloses that wireless client devices may be coupled with and or in communication with a wearable device; para. [0074], fig. 9 discloses that client device 999 may include an APP 998 and processor(s) for performing the compute operations of the sensor data obtained from device 100 via 196; para. [0104], para. [0088], fig. 10 disclose that sensor data from device 100 are wirelessly communicated to client device 999. Client device 999 may perform processing and/or analysis of the sensor data or other data; para. [0087] discloses that client device 999 may oversee, control, command, wirelessly gather telemetry from sensor systems 340 of the device 100 a-100e, wirelessly query the devices 100a-100e, and perform other functions associated with devices 100a-100e using APP 998); 
analyzing and comparing the received data with a calibrated and fed data such as name, gender, age, weight and the like, to evaluate performance and a mental wellness and physical wellness of the user by the second processing module in the electronic device and is notified to the user in real time through the second processing module (para. [0074], [0085], discloses that client device 999 includes APP 998 and processor for performing the compute operations; para. [0087] discloses that client device 999 may oversee, control, command, wirelessly gather telemetry from sensor systems 340 of the device 100 a-100e, wirelessly query the devices 100a-100e, and perform other functions associated with devices 100a-100e using APP 998; para. [0088] discloses that client device 999 may perform processing and/or analysis of the sensor data or other data 1151, generate reports related to user’s state or other biometric, physiological, or psychological information concerning user’s body 1153, access data from one or more of the devices 999 may process data and present coaching advice/suggestions as denoted by 1154, avoidance advice/suggestions as denoted by 1159, present notifications as denoted by 1152, and those data may be presented on a display of client device 999 or elsewhere, for example – These disclosures reads on “a mental wellness and a physical wellness is notified to the user in real time through the second processing module”; para. [0088] discloses that over time as user’s body changes and other environmental conditions that affect the user change, client device 999 may calculate and set a baseline for a body part dimension and later as more time has gone by, client device may reset or recalculate the baseline such that the baseline may change over time; para. [0090] discloses that given that activity and/or sampling may continuously cycle over time, first and second sensor data may be changing, dimension Do may be changing, and therefore the data for determining the state of user 800 may also be changing. Therefore, devices 100 and associated systems, client devices, and other elements may be configured to adapt, for example, in real time or near real time, to dynamic changes to user’s body, for example, health, weight, biometric, physiological, or psychological data, body portion 101 dimensions, baseline dimensions, etc., to determine when signals from sensors 110, including any processing to eliminate errors caused by motion or other factors, are indicative of inflammation, contraction or nominal states – This disclosure reads on “the second processing unit process the data and sends data to a second processing module and compares with a calibrated and fed data to calculate a mental wellness and a physical wellness”; para. [0040], [0056] discloses that changes in dimension over time are repeatedly sensed and compared with other data to calculate the actual state of the user, i.e., nominal, contracted, inflammation. Para. [0106] discloses that history of previous GAIT data may be compared against current and/or real-time gait data; ACCL may include real-time and/or historical data on accelerometry of user under different conditions/activities, ACCL may include data that may be used to determine if motion of user is too slow, for example, user 
storing the evaluated performance and the mental wellness and physical wellness data in a cloud storage (para. [0107], [0041] and fig. 13 disclose that external systems, cloud 199 or client device 999, may update, revise, overwrite, add, or delete data from one or more of the items depicted in fig. 13; para. [0088] discloses that some or all of the functions performed by client device 999 may be performed by resource 198, server 1160, or both); 
processing the evaluated historical performance and the mental wellness and physical wellness data to identify patterns and accordingly 4 of6Title: A System and Method for Monitoring Human Performanceproviding suggestions to the mental wellness and physical wellness to improve user's lifestyle (para. [0102] discloses - Some of the datum's may be data sensed by, collected by, processed by, or analyzed by one or more of the devices 100 or some other device. Some of the datum's may comprise specific data about user 800 and that data may or may not be static, and may include but is not limited to weight and/or percent body fat 1362, health data 1341 (e.g., from health history or health records), family 1335 (e.g., married, single, children, siblings, parents, etc.). Some of the datum's may be analyzed in context with other datum's, such as food/drink 1351, sugar 1363, or diet 1340 being analyzed in conjunction with location data 1360 which may be provided by an internal system of devices 100 and/or an external device (e.g., client device 999 or resource 199). The user may be notified of his/her health state via the notice function or coached to go to using the coaching function. The reporting, notification, and coaching function may be invoked to inform the user that his/her taking the prescribed action has either reduce the inflammation or returned the user’s state to nominal.; para. [0074] also discloses that user data/history comprising any information about and/or of and concerning the user that may relate to health, diet, weight, profession/occupation (e.g., for determining potential stress levels), activities, sports, habits (e.g., the user 800 is a smoker), and status (e.g., single, married, number of children, etc.), and data 910 from 110) related to the states of inflammation, contraction, and nominal, just to name a few. Processing, analysis, calculation, and other compute operations may occur internal to systems of device 100, external to device 100 or both; para. [0128], APP 998 in client device 999 and/or applications, software, algorithms executing on external systems such as resource 199 and/or server 560 may process, analyze, and perform calculations or other on signals from sensors in 340 in one or more devices 100; para. [0076] discloses about the report, notification, coaching and avoidance presented to the user in any number of ways).  
Utter is silent regarding processing data of other users to identify patterns and accordingly providing suggestions to the mental wellness and physical wellness to improve the user's lifestyle. 
However, Abrahami discloses cognitive state alternative system integrating multiple feedback technologies and discloses at least one of a wearable or a non-wearable element to sense an attribute of a subject or to provide an output to the subject during one of the dedicated session and the follow-up open time period, an information analyzer at least to perform analysis of the readings of the analysis to the script runner, an integrator to integrate the analysis at least from the process in both the dedicated session and the follow-up open time, and a script updater to update at least one of the scripts for the process according to the results of the integrator (para. [0037]). Abrahami teaches an accumulating database of information about the current user as well as other users, so to accurately assess the user’s state at any time. This assessment may provide the scripts and the script creators with information helpful in delivering the relevant instructions correctly and with the right timing. The system may also provide information about the user's state and activities which can be used by the script to find the best way to reach the user's goals—therapeutic, behavior modification or otherwise. (para. [0085], [0101], [0117], the analysis of information related to other users for the benefit of the current user is typically performed by server-side information process 130 so not to expose multiple user information through external communication links to client systems). Abrahami discloses a system server 10 connected to a 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Utter, by processing the evaluated historical performance and the mental wellness and physical wellness data and data of other users to identify patterns and accordingly 4 of6Title: A System and Method for Monitoring Human Performanceproviding suggestions to the mental wellness and physical wellness to improve user's lifestyle, as taught by Abrahami, for the purpose of accurately assessing the user’s state at any time, delivering the relevant instructions correctly at the right timing, and finding the best way to reach the user’s goals through therapeutic, behavior modifications or otherwise (para. [0085], [0101], [0117]). 
Re Claim 14, Utter discloses further storing geographical location of the user corresponding to the data for evaluating location wise performance and the mental wellness and physical wellness of the user (para. [0051] discloses location/GPS unit for determining location of the device and/or gathering location/GPS data from an external source or both, para. [0072], [0106] discloses that historical data and/or norms for the user, motion profiles, or other data about the user may be used as data inputs for processing/analysis of accelerometry, motion signals, or other sensor signals or data (e.g., location/GPS data).).
Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Utter (US 2015/0182130) as modified by Abrahami et al. (US 2017/0039045), hereinafter “Abrahami”, and further in view of Persidsky et al. (US 2015/0342518), hereinafter “Persidsky”.  
Re Claim 2, Utter discloses that the sensing system comprises a light sensor (para. [0123] discloses light sensors, ambient light sensors), a noise sensor (para. [0123], microphones, acoustic transducers, atmosphere sensors to detect noise pollution), a temperature sensor (para. [0038], biometric sensors for body temperature), an accelerometer, a gyroscope (para. [0038], motion sensors 
Utter and Abrahami are silent regarding the sensing system comprising a magnetometer. 
However, Persidsky discloses a system to monitor, guide, and evaluate breathing, with respect to user definable breathing patterns, sequences, and preexisting breathing exercises, utilizing posture and diaphragm sensor signals (abstract) and teaches that the sensing system comprising a magnetometer (para. [0232]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Utter as modified by Abrahami, by adding a magnetometer to the sensing system, as taught by Persidsky, for the purpose of measuring angular position with respect to a magnetic field, while gyroscope measure angular acceleration, from which angular position or inclination can be derived by integration (para. [0232]). 
Re Claim 3, Utter discloses that the breathing pattern is sensed by respiration sensors (para. [0038], [0110], respiration sensors). 
Utter is silent regarding the breathing pattern being sensed by a FSR, a strain gauge, and an accelerometer.  
However, Persidsky discloses a system to monitor, guide, and evaluate breathing, with respect to user definable breathing patterns, sequences, and preexisting breathing exercises, utilizing posture and diaphragm sensor signals (abstract) and teaches the breathing pattern being sensed by the FSR, the strain gauge, and the accelerometer (para. [0229] discloses displacement sensor 146 that uses a stretch sensor whose resistance changes when the material is stretched and an electret foil or piezoelectric element or any element based on capacitive or inductive changes with body displacement, which reads on the FSR and the strain gauge; para. [0024] discloses that the displacement sensor is used for tracking 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Utter as modified by Abrahami, by configuring the breathing pattern to be sensed by the FSR, the strain gauge, and the accelerometer, as taught by Persidsky, for the purpose of tracking changes in trunk circumference to measure inhalation and exhalation and improving the accuracy of reverse breath tracking (para. [0024], [0238], [0248]). 
Re Claim 7, Utter as modified by Abrahami discloses the claimed invention substantially as set forth in claim 1. 
Utter/Abrahami is silent regarding for every user the posture is calibrated by reading standing straight posture and sitting straight posture.  
However, Persidsky discloses a system to monitor, guide, and evaluate breathing, with respect to user definable breathing patterns, sequences, and preexisting breathing exercises, utilizing posture and diaphragm sensor signals (abstract) and teaches that for every user the posture is calibrated by reading standing straight posture and sitting straight posture (para. [0314], fig. 54 discloses if the posture calibration was accurately performed, the posture indicator should move the right towards the upright zones as the user sits upright and towards the left when the user slouches to reflect the user’s real time posture; para. [0369] discloses that calibration steps can be extended to similarly function while a user is standing and wearing a breath training device, to measure the range of posture and diaphragm motions in a variety of standing poses) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Utter as modified by Abrahami, by configuring the system to calibrate the posture for every user by reading standing straight posture and sitting straight posture, as taught by Persidsky, for the purpose . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Utter (US 2015/0182130) as modified by Abrahami et al. (US 2017/0039045), hereinafter “Abrahami”, and further in view of Lyons et al. (US 2014/0358193), hereinafter “Lyons”. 
Re Claim 10, Utter as modified by Abrahami discloses the claimed invention substantially as set forth in claim 1.
Utter is silent regarding the posture being sensed by the accelerometer, the gyroscope, the magnetometer and the strain gauge. 
However, Abrahami discloses a cognitive state alteration system, disclosing a wearable device, a client hub, and a server. The client hub receives data from the wearable device 60 and also communicates with the server 10 (fig. 5A, fig. 1, system server 10; para. [0099], [0091], system server 10 may receive data about user 5 and his state during multiple in session and out of session periods as collected by numerous user client hubs 20 and may analyze and integrate this information to make decisions regarding the current treatment, para. [0093], the system 100 may be implemented in a number of embodiments which differ in the way the workload is divided between server 10 and client system 25. The preferred embodiment may depend on the balance between processing power and communication). Abrahami discloses that client coordinator 202 of client hub 20 (fig. 5A and fig. 1) may send user’s information from some or all of the available sensors to server system 10 to be saved on database 140 for use by global analyzer 134 for central storage, analysis against other general user information, backup and to support client system 25 persistence (para. [0212]). Abrahami teaches a sensing system of a wearable device configured to sense posture using accelerometer/gyroscope (para. [0321], behaviors detectable through motion detection and integrated sensor input may include body 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Utter as modified by Abrahami, by detecting the posture using an accelerometer and a gyroscope, as taught by Abrahami, because such a modification is the result of simple substitution of one known element for another producing a predictable result of sensing posture. 
Abrahami is silent regarding the posture being sensed by magnetometer and a strain gauge. 
However, Lyons discloses apparatus and methods for prevention of syncope and teaches the posture being sensed by an accelerometer, gyroscope, magnetometer and a strain gauge (para. [0134], accelerometers, piezoelectric sensors, gyroscopes, magnetometers, goniometers, foot switches, smart textiles incorporating electrical sensing elements, ECG sensors, optical or strain guage sensors, fig. 4B, para. [0110], wired connection 405; fabric bus 409). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Utter as modified by Abrahami, by detecting the posture using a accelerometer, a gyroscope, a magnetometer and a strain gauge, as taught by Lyons, for the purpose of measuring change posture, posture, walking, occurrence of falls, and leg activity to prevent syncope. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, Examiner, Art Unit 3792